Citation Nr: 1230475	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected cervical strain with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, established service connection for the Veteran's cervical spine disorder and assigned an initial rating of 10 percent, effective from October 1, 2008.  The Veteran appealed, contending that a higher rating was warranted.  However, he did not disagree with the effective date assigned for the establishment of service connection.  

The issue of entitlement to an increased rating for the Veteran's service-connected left ulnar neuropathy is raised as he indicated it had increased in severity at a May 2012 VA medical examination.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional development is necessary in this case.  

The most recent examination report dated in May 2012 did not indicate whether or not the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was no information regarding gait, guarding, or whether the Veteran had a normal spinal contour.  Accordingly, the examination was inadequate and another examination should be scheduled.  

In addition, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate Diagnostic Code.

The neurologic evaluation conducted as part of the November 2008 VA medical examination found that sensory and motor functions were both normal as they related to the Veteran's cervical spine.  A VA neurologic examination also conducted in November 2008 did note a history of neuropathy or numbness involving the left hand.  He also complained of numbness radiating into his left arm and hand at the May 2012 VA medical examination.  Such symptomatology has been attributed to left ulnar neuropathy, which is already separately evaluated.  The February 2009 rating decision which established service connection for this disability indicated that it was on the basis of it being directly related to service as he had in-service symptomatology.  Moreover, as part of his Notice of Disagreement (NOD) the Veteran indicated he was only appealing the assigned rating of the service-connected cervical spine disorder, and not the left ulnar neuropathy.  Therefore, the Board does not have jurisdiction to address this issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  

The Board also notes that, in regard to potential bowel or bladder impairment, such impairment appears to be reflected by the already service-connected irritable bowel syndrome, another condition for which the Veteran has not initiated or perfected an appeal regarding the propriety of the assigned rating.  Further, the May 2012 VA examiner found the Veteran had no bowel or bladder problems due to cervical myelopathy.

The Board notes, however, that the May 2012 examination conducted sensory testing on both arms.  Although there was no decrease in sensation, motor strength or deep tendon reflexes, the Veteran complained of numbness in the right upper extremities.  The examiner should address whether the Veteran has an objective neurologic abnormality affecting either upper extremity that is associated with the cervical spine disability.   

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that the Veteran should be requested to identify any recent treatment he has received for neurologic impairment, and that attempts should be made to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his cervical spine disability since his discharge from active service.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA spine examination to determine the nature and extent of his service-connected cervical spine disability.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed, if possible, in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

The examiner should also address whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Following evaluation of the Veteran, the examiner must specifically identify any current objective neurologic abnormality/impairment found to be present.  Such a determination should reflect consideration of the Veteran's complaints of numbness in both upper extremities, as well as the fact that he is already service-connected for left ulnar neuropathy.  For any such neurologic condition found on examination, the examiner must indicate whether it is associated with the service-connected cervical spine strain with intervertebral disc syndrome.  

A complete rationale for any opinion expressed must be provided.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in May 2012, and provides an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



